 


 HR 6370 ENR: Oregon Surplus Federal Land Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6370 
 
AN ACT 
To transfer excess Federal property administered by the Coast Guard to the Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw Indians. 
 
 
1.Short titleThis Act may be cited as the Oregon Surplus Federal Land Act of 2008.  
2.DefinitionsIn this Act: 
(1)CommandantThe term Commandant means the Commandant of the Coast Guard.  
(2)Light StationThe term Light Station means the Cape Arago Light Station on Chief's Island in the State of Oregon.  
(3)MapsThe term maps means the maps filed under section 3(d).  
(4)SecretaryThe term Secretary means the Secretary of the Interior.  
(5)TribesThe Term Tribes means the Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw Indians in the State of Oregon.  
3.Transfer of administrative jurisdiction 
(a)In generalAs soon as practicable, but not later than 5 years, after the date of enactment of this Act and subject to subsection (c), the Commandant shall transfer to the Secretary, to hold in trust for the benefit of the Tribes, administrative jurisdiction over the Federal land described in subsection (b).  
(b)Description of landThe Federal land referred to in subsection (a) consists of the parcels of Coast Guard land (including any improvements to the land) comprising approximately 24 acres, located in Coos County, Oregon, in the areas commonly know as Gregory Point and Chief's Island, as depicted on the maps.  
(c)Conditions 
(1)Compliance with applicable lawBefore completing the transfer of administrative jurisdiction under subsection (a), the Commandant shall execute any actions required to comply with applicable environmental and cultural resources laws.  
(2)Trust statusOn transfer of administrative jurisdiction over the land under subsection (a), the land transferred to the Secretary shall be— 
(A)held in trust by the United States for the Tribes; and  
(B)included in the reservation of the Tribes.  
(3)Maintenance of Cape Arago Light Station 
(A)In generalThe transfer of administrative jurisdiction over the Light Station under subsection (a) shall be subject to the conditions that the Tribes— 
(i)shall— 
(I)use, and make reasonable efforts to maintain, the Light Station in accordance with— 
(aa)the National Historic Preservation Act (16 U.S.C. 470 et seq.);  
(bb)the Secretary of the Interior's Standards for the Treatment of Historic Properties under part 68 of title 36, Code of Federal Regulations; and  
(cc)any other applicable laws; and  
(II)submit any proposed changes to the Light Station for review and approval by the Secretary, in consultation with the Oregon State Historic Preservation Officer, if the Secretary determines that the changes are consistent with— 
(aa)section 800.5(a)(2)(vii) of title 36, Code of Federal Regulations; and  
(bb)the Secretary of the Interior's Standards for Rehabilitation under section 67.7 of title 36, Code of Federal Regulations;  
(ii)shall make the Light Station available to the general public for educational, park, recreational, cultural, or historic preservation purposes at times and under conditions determined to be reasonable by the Secretary;  
(iii)shall not— 
(I)sell, convey, assign, exchange, or encumber the Cape Arago Light Station (or any part of the Light Station) or any associated historic artifact conveyed in conjunction with the transfer under subsection (a), unless the sale, conveyance, assignment, exchange, or encumbrance is approved by Secretary; or  
(II)conduct any commercial activities at the Cape Arago Light Station (or any part of the Light Station) or in connection with any historic artifact conveyed in conjunction with the transfer under subsection (a) in any manner, unless the commercial activities are approved by the Secretary; and  
(iv)shall allow the United States, at any time, to enter the Light Station without notice, for purposes of ensuring compliance with this section, to the extent that it is not practicable to provide advance notice.  
(B)ReversionIf the Tribes fail to meet any condition described in subparagraph (A), the Light Station, or any associated historic artifact conveyed in conjunction with the transfer under subsection (a), shall, at the option of the Secretary— 
(i)revert to the United States; and  
(ii)be placed under the administrative control of the Secretary.  
(d)Maps and legal descriptions 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Commandant shall file the maps entitled Confederated Tribes of the Coos, Lower Umpqua, and Siuslaw Land Transfer Maps and legal descriptions of the parcels to be transferred under subsection (a) with— 
(A)the Committee on Commerce, Science, and Transportation of the Senate;  
(B)the Committee on Transportation and Infrastructure of the House of Representatives; and  
(C)the Secretary.  
(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Commandant may correct any errors in the maps and legal descriptions.  
(3)AvailabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate office of the Department of the Interior.  
(e)EasementsThe Coast Guard may retain easements on, or other property interests as may be necessary in, the land described in subsection (b) to operate, maintain, relocate, install, improve, replace, or remove any aid to navigation located on the land as may be required by the Coast Guard.  
(f)Tribal fishing rightsNo fishing rights of the Tribes that are in existence on the date of enactment of this Act shall be enlarged, impaired, or otherwise affected by the transfer of administrative jurisdiction under subsection (a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
